I N      T H E      C O U R T             O F          A P P E A L S                    O F      T E N N E S S E E

                                                                           E A S T E R N                       S E C T I O N                                    FILED
                                                                                                                                                                January 22, 1998

                                                                                                                                                                Cecil Crowson, Jr.
                                                                                                                                                                Appellate C ourt Clerk
B E R T H A         L .     H I C K S                                                                     )            M c M I N N C O U N T Y
                                                                                                          )            0 3 A 0 1 - 9 7 0 8 - C V - 0 0 3 5 9
P. l a i n t i f f - A p p e l l a n t                                                         )
                                                                                                          )
                                                                                                          )
            v .                                                                                           )                H O N . J O H N             B .      H A G L E R ,
                                                                                                          )                J U D G E
                                                                                                          )
J A C K     H I C K S           a n d         M A R Y         H I C K S                                    )
                                                                                                           )               A F F I R M E D            I N P A R T ; V A C A T E D
            D e f e n d a n t s - A p p e l l e e s                                                        )               I N P A R T ;             a n d R E M A N D E D




R O Y     P .       N E U E N S C H W A N D E R                   O F      K N O X V I L L E                           F O R          A P P E L L A N T

H .     C H R I S         T R E W        O F         A T H E N S         F O R           A P P E L L E E




                                                                           O       P         I      N          I       O      N




                                                                                                                                                             G o d d a r d ,           P . J .




                            P l a i n t i f f                 B e r t h a          L .            H i c k s                  a p p e a l s           d i s m i s s a l           b y     s u m m a r y

j u d g m e n t           o f       h e r          s u i t      a g a i n s t                    D e f e n d a n t s                       J a c k     H i c k s         a n d     h i s     w i f e ,
                                1
M a r y         H i c k s .             S h e         s o u g h t         d a m a g e s                        f o r          i n j u r i e s           s h e      r e c e i v e d          w h e n

s h e     f e l l         o v e r        a         r e t a i n i n g           w a l l                  o n        t h e           D e f e n d a n t s '               p r e m i s e s .




            1
                            T h e       P l a i n t i f f        a n d     t h e         D e f e n d a n t s                      a r e     n o t    r e l a t e d .
                                        A l t h o u g h                  t h e            P l a i n t i f f                                    r a i s e s                                           t w o             i s s u e s ,                                      t h e y             m a y                   b e

r e s t a t e d                   a s         f o l l o w s :                         T h e              T r i a l                         C o u r t                                 w a s                      i n       e r r o r                                    i n            f i n d i n g                     a s

a    m a t t e r                  o f         l a w          t h a t             t h e             P l a i n t i f f ' s                                                   n e g l i g e n c e                                                 c o n t r i b u t e d                                            a t

l e a s t         5 0              p e r c e n t                 t o         h e r             i n j u r i e s .



                                        T h e          T r i a l             C o u r t                   a c c u r a t e l y ,                                                       e x c e p t                          a s                      t o                 o n e            p o i n t ,

s t a t e d             t h e               u n d i s p u t e d                       m a t e r i a l                                  f a c t s                                   o f               t h i s               c a s e                                  i n             h i s

m e m o r a n d u m                         o p i n i o n                a s          f o l l o w s :



              P   l     a  i n t i            f f       , a           n e i g         h b o        r              o f             d    e f e         n      d      a n               t s , w e n t                                     t       o             t h          e f r o               n   t
              d   o       o r o f                  t    h e i r             r e s     i d e        n c        e              a t             n i       g      h       t                t o d e l i v                            e r                     a       C          h r i s t            m       a s
              g   i     f t .                   N o          o n e           w a s         h o        m e         ,            b u      t w             h      i      l e                  s h e w a s                                 a       t            t h             e f r o           n      t
              d   o       o r , d              e f     e n d a       n t s             d r o         v e                u     p ,           s o      u      n      d e               d t h e a u                                 t o            m        o b i             l e h o            r     n ,
              a    n       d    d r o           v e          a r o        u n d          t o           a              b a      c k            c a      r p            o r               t 2 w h e r e                                t     h            e y
              c    u       s  t o m a            r i      l y p          a r k e        d .              S            e e      i n        g t          h e              m ,                 p l a i n t i                          f f                    w a l               k e      d , i n
              c   o       m   p l e t            e        d a r k       n e s s          , a           r o            u n      d         t h e             r            i g              h t s i d e                             o f                     t h e                   h     o u s e
              t   o         m e e t                t     h e m          a n d ,            d o        i n         g            s o      , f           e l           l                 o f f a f o                                 u r                    t o                 f i      v e
              f   o     o t r e                 t a      i n i n       g w a            l l           w h          i c          h         p r o        v i               d e             d a b a s e                              m e               n     t e                  n t     r a n c e
              o     n        t h e               r i      g h t         s i d e             o f           t         h e            h     o u s         e              ( a               s o n e f a                              c e               s          i t             ) .

                                       E v e       n       t h o u       g h t            h e            r e            t a         i n i      n g                  w a              l l         ,              a      c o m m o                                n         b a s e m          e n t
              e    n        t    r a n c e               i n p l          a i n             s i     g      h t           ,          h a d            a l             w a                y s                 b      e e n t h e                              r         e , e v e             n
              t   h         o     u g h p          l a i n t i           f f l             i v     e      d              i n            s i       g h t                   o             f               d e        f e n d a n t                                s      '
              r   e     s       i d e n c         e a n d               h a d            v i       s     i t            e d            t h      e r e                   o            n               o t        h e r o c c                                 a        s i o n s ,               a n d
              e    v        e    n t h o             u g h p l             a i n t           i f     f          h         a d            v i       s i t             e d                   b            r i       e f l y w h                                   i      l e h e r
              h     u      s       b a n d            w a s s h             a p i n          g       t       h e              b      a n k           f o              r                 t h           e           r e t a i n i                             n          g w a l l
              w     h    i       c h w a             s a d d e             d t o               c    o       m p            l e       m e n       t t                h i              s               o n         e , p l a i                            n           t i f f w               a s
              u   n     a        w a r e           o f t h e                  p r e      s e       n      c e                o     f t         h e                 r e                 t a           i n        i n g w a l                             l                o r t h            e
              d    r     o        p o f f          .

                        A l l t                             h i n       g s b           e i n g e q u a l , d e f                                                           e n d a n t s h a d                                                              n o d u t y t o
              a p l a i n t i f                           f p        r o c e          e d i n g i n t h e d a                                                              r k t o w a r d a                                                                c o n d i t i o n
              m a d e d a n g e                             r o u     s o n              l y b y t h e d a r k n                                                            e s s i t s e l f .                                                                E a t o n v .
              M c L a i n , 8 9                            1 S         . W . 2         d 5 8 7 ( T e n n . 1 9                                                              9 4 ) .

                                       P      l a i n t         i f f          i n     s i s       t s         , h o w e v e r                                         ,              t h              a t a            l l             t h i n                          g s          a r e
              n   o      t        e q         u a l b          e c a u         s e        a          d u       t y o f c a r                                        e                a r              o s e            i n s           t a n t                         e r
              b    e     c a        u s      e d e f           e n d a        n t         h u        s b        a n d w a s c                                         o        n       c e            r n e d               t h        e p l                            a i          n t i f f
              m   i     g h       t         n o t b          e h e          e d       i n g            t      h e p r e s e n                                      c       e             o           f t h             e w            a l l                            a n      d        c a m e
              a    r      o u        n d        t o c            h e c k          o    n h          e r            a s s o o n                                      a          s           h           e p a            r k e             d t h                         e            c a r .
              F    i     n d        i n        g p l a        i n t i        f f         o n             t      h e g r o u n d                                      ,               h e                 s a i           d t             o h e                         r ,             " I
              t   o      l d            M    a r y y            o u w          o u     l d         w a           l k o f f t h                                       a         t           b           a n k .          "                P l a i                         n t        i f f

              2
                                     M r . H i c k s                   d r o v e           a l l              t h e               w a y             a r o u n d                                t h e                h o u s e              a n d                      p a r k e d             i n             t h e
s i d e     f r o n t              y a r d .

                                                                                                                                           2
            a l s o a r g u e s t h a t d e f e n d a n t s ' s o u n d i n g                                                                                t h e       h o r n b e c k o n e d
            h e r t o c o m e a r o u n d t h e h o u s e a n d t h u s                                                                                     h a d       t h e e f f e c t o f
            l u r i n g h e r t o t h e r e t a i n i n g w a l l .



                            W h i l e ,                     a s       a l r e a d y                  n o t e d ,           w e         a g r e e              w i t h         t h e              f o r e g o i n g

s t a t e m e n t           o f       f a c t ,                     w e          d o      n o t        c o n c u r               i n      t h e             T r i a l           C o u r t ' s

c o n c l u s i o n           o f           l a w                 b a s e d            t h e r e o n .                   W e       d o         n o t          b e l i e v e              u n d e r             t h e

f o r e g o i n g           f a c t s               a             j u r y          m u s t           n e c e s s a r i l y                     f i n d              t h a t         t h e          P l a i n t i f f ' s

n e g l i g e n c e               c o n t r i b u t e d                            5 0          p e r c e n t            o r       m o r e             t o          h e r       i n j u r i e s .



                            I n       s u p p o r t                        o f          o u r        c o n c l u s i o n ,                     w e       p o i n t            o u t              t h a t

r e a s o n a b l e               p e r s o n s                     c o u l d             c o n c l u d e                t h a t             t h e          s o u n d i n g                  o f      t h e          h o r n

b y     M r .       H i c k s         s e r v e d                     t o          b e c k o n             t h e         P l a i n t i f f                    t o       t h e          r e a r         o f           t h e

h o u s e         a n d     t h a t           i n             d r i v i n g                 t h e          t r u c k            a r o u n d              t h e          h o u s e                w i t h o u t

s t o p p i n g           d e p r i v e d                         t h e         P l a i n t i f f                o f       t h e         i l l u m i n a t i o n                             o f     t h e

h e a d l i g h t s             a s     s h e                 w a s             w a l k i n g              t o         t h e       r e a r            o f        t h e        h o u s e .                    O u r

c o n c l u s i o n               t h a t               a         j u r y          c o u l d           f i n d           t h e          P l a i n t i f f ' s                         n e g l i g e n c e                    d i d

n o t     e x c e e d         t h a t               o f             M r .          H i c k s '             i s         b u t t r e s s e d                    b y       t h e          f a c t             t h a t       h e

h i m s e l f         a d m i t t e d                       a s       h e          d r o v e           a r o u n d              t h e          h o u s e              t h a t          h e         w a s       f e a r f u l

t h a t     t h e         P l a i n t i f f                         w o u l d             " w a l k          o f f         t h a t             b a n k . "



                            I n       r e a c h i n g                           o u r       c o n c l u s i o n ,                      w e           h a v e          n o t         o v e r l o o k e d                  t h e

h o l d i n g         o f         E a t o n                 v .           M c L a i n ,              8 9 1         S . W . 2 d           5 8 7              ( T e n n . 1 9 9 4 ) ,                        t h e       c a s e

r e f i l e d         u p o n         b y       t h e                 T r i a l             J u d g e .                  I n       t h a t             c a s e ,            t h e        p l a i n t i f f                    w a s

a     v i s i t o r         i n       t h e                 h o m e              o f      h e r        d a u g h t e r                 a n d           s o n - i n - l a w .                         S h e

p r o c e e d e d           i n       t h e                 d a r k             d o w n          a     l o n g           n a r r o w                 h a l l w a y              t o          a     b a t h r o o m               a t

5 : 0 0         a . m .     a n d           o p e n e d                     a      d o o r           t o     t h e             b a s e m e n t ,                    w h i c h          w a s         b o t h




                                                                                                                 3
a d j a c e n t                        a n d                v i r t u a l l y                         i d e n t i c a l                         t o           t h e              d o o r               t o          t h e            b a t h r o o m .

S h e       t h e n                    f e l l                   d o w n           t h e              b a s e m e n t                     s t e p s ,                     i n j u r i n g                          h e r s e l f .



                                               T h e             P l a i n t i f f ' s                              b r i e f             p o i n t s                    o u t               s i g n i f i c a n t

d i f f e r e n c e s                                   b e t w e e n                  t h e              f a c t s               i n          E a t o n                  a n d               t h e           c a s e                a t          b a r ,          w h i c h

w e     f i n d                   s u f f i c i e n t                              t o          p r e c l u d e                         a p p l i c a t i o n                                o f           t h e            l a w             o f        t h a t

c a s e .                 T h e s e                            a r e           s e t        o u t               i n           t h e           P l a i n t i f f ' s                                b r i e f                a s          f o l l o w s :



              t h e p l a i n t i f f [ i n t h e c a s e a t b a r ] d i d n o t h a v e                                                                                                                                                p r i o r
              k n o w l e d g e o r w a r n i n g o f t h e d a n g e r o u s a r e a ;

              u n l i k e E a t o n , t h e d e f e n d a n t s i n t h e                                                                                                           i n s t a n t c a s e w e r e
              a w a r e o f t h e d a n g e r o u s c o n d i t i o n o n                                                                                                           t h e i r p r o p e r t y .

              u n l i k e t h e P l a i n t i f f                                                                    i n E a t o n , t h e p l a i n t i f f i n t h e
              i n s t a n t c a s e d i d n o t                                                                     h a v e t h e p o w e r t o i l l u m i n a t e t h e
              d a n g e r o u s a r e a ;

              t h e p l a i n t i f f i n t h e i n s t a n t c a s e d i d n o t                                                                                                                             c h o o s e                     t o        p u t
              h e r o w n s a f e t y a t r i s k i n t h e s a m e m a n n e r                                                                                                                                a s t h e
              p l a i n t i f f i n E a t o n ;

              t    h e                 p      l a      i n      t i      f f     r e        a s o n            a b        l y b e l i e v                  e d            t h      a t          s h e w a               s     b          e i      n g
              b      e c             k o        n e      d       b y         t h e            d e f e             n d      a n t t o f o                   l l o            w       t h       e    d e f e n              d a n            t '     s
              v    e h             i c        l e          a    r o       u n d t           h e h              o u        s e a n d t h                   e r e            b y         e      n c o u n t e              r t             h e
              d     a n            g e         r o      u s        c     o n d i t          i o n ,                 w     h e r e a s ; t                  h e            p l      a i       n t i f f i                n E                 a t    o n
              a    c t            e d              w    i t     h o      u t a n           y e n               c o        u r a g e m e n t                  w h          a t      s o       e v e r f r                 o m              t h     e
              d     e f             e n          d a     n t         h     o m e o           w n e r            ;

              i    n               E a       t      o n         t h e d            e f e        n d       a n       t s d i d                   n o t              r e c      o g       n i        z e          t h e
              p      r        o     b a        b      i l     i t y o f                   t h     e         a c         c i d e n t              j u s        t         p r     i o        r         t o         M r s .             E     a t o n ' s
              i    n      j        u r         y      ;       h o w e v e             r ,         i n           t      h e i n s t                a n t              c a s       e          t h    e        d e f e n            d a      n t s
              r    e     c        o g       n      i z      e d t h e                   p r      o b       a b       i l i t y i               f n        o       t c           e r      t a      i n      t y o f                 t     h e
              P     l     a        i n       t     i f      f ' s i n               j u r        y         j u       s t m o m e                 n t s              b e f      o r       e        i t          o c c u        r r         e d , h a d
               t   h      e           p       o      w e     r t o p                 r e v        e n       t         s u c h i n               j u r     y        , a         n d            f   a i      l e d t             o          t a k e
               a     n        y           a c        t i     o n i n                 a n            e f       f o      r t t o p                  r e v       e       n t         s u      c h         i     n j u r y           .



                                               O u r             a n a l y s i s                      a s               t o     M r .          H i c k s '                    a c t i o n s ,                         h o w e v e r ,                      d o e s

n o t     a p p l y                           t o           M r s .              H i c k s ,                   w h o            w a s          n o t              o p e r a t i n g                           t h e           v e h i c l e                      a n d

d i d     n o t                   s o u n d                      t h e           h o r n .                     W e            f i n d          n o            n e g l i g e n c e                             o n           h e r             p a r t ,            a n d




                                                                                                                                          4
f o r     t h a t     r e a s o n         a f f i r m         t h e     T r i a l           C o u r t ' s         g r a n t     o f   s u m m a r y

j u d g m e n t       a s     t o       h e r .



                          F o r       t h e     f o r e g o i n g             r e a s o n s       w e     a f f i r m         t h e       j u d g m e n t     a s       t o

M r s .     H i c k s ,       v a c a t e         t h e   j u d g m e n t             a s      t o      M r .       H i c k s     a n d      r e m a n d      t h e

c a s e     a s     t o     h i m       f o r     f u r t h e r         p r o c e e d i n g s               n o t     i n c o n s i s t e n t         w i t h         t h i s

o p i n i o n .           C o s t s       o f     a p p e a l         a r e       a d j u d g e d         o n e - h a l f         a g a i n s t       M r .     H i c k s

a n d     o n e - h a l f         a g a i n s t       t h e       P l a i n t i f f            a n d      h e r       s u r e t y .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                      5